Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brooke W. Quist (Reg. No. 45,030) on 03/01/2021.
The application has been amended as follows: 

Claim 25 and 32 have been rewritten as follows:

Claim 25

An optrode arrangement for delivering optical stimulation to target tissue in a patient, the optrode arrangement comprising:
an implantable optrode comprising at least one electrically powered light emitter;
an electrical circuit and control lines for controlling the light emitter; and
a controller having two modes of operation, a stimulation mode in which the controller controls the light emitter to deliver optical stimulation to the target tissue and a diagnostic mode in which the controller determines a condition of one or both of the light emitter and/or the optrode;
wherein the optrode arrangement is configured such that a voltage above a threshold voltage must be applied to an input of the light emitter to cause it to emit light for optical stimulation and wherein during operation of the controller in the diagnostic mode a non-zero voltage applied to the input of the light emitter does not exceed said threshold voltage,
wherein in the diagnostic mode of operation, the controller determines a condition of the light emitter based on at least a voltage drop across the light emitter.


Claim 32

An optrode arrangement for delivering optical stimulation to target tissue in a patient, the optrode arrangement comprising:
an implantable optrode comprising at least one electrically powered light emitter; 
an electrical circuit and control lines for controlling the light emitter; and
a controller having two modes of operation, a stimulation mode in which the controller controls the light emitter to deliver optical stimulation to the target tissue and a diagnostic mode in which the controller determines a condition of one or both of the light emitter and/or the optrode;
wherein the optrode arrangement is configured such that a voltage above a threshold voltage must be applied to an input of the light emitter to cause it to emit light for optical stimulation and wherein during operation of the controller in the diagnostic mode a non-zero voltage applied to the input of the light emitter does not exceed said threshold voltage, and
a thermal sensor for measuring a temperature of the optrode, wherein in the diagnostic mode of operation, the controller determines a condition of the light emitter based on at least an output from the thermal sensor.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, imply, suggest, teach or anticipate the presently claimed invention and/or provide a properly motivated combination thereof making the presently claimed invention obvious as defined by claims 1, 25, and 32 in their entireties with part attention given to the diagnostic mode being conducted when the voltage (or voltage drop) applied to the light emitter is below the threshold voltage and non-zero.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/AARON F ROANE/Primary Examiner, Art Unit 3792